DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 13, and 18, the prior art does not teach or render obvious the combination of the base defining a plurality of base cavities, at least one aperture formed in each base cavity and defining a first liquid flow path extending through the base, a flexible membrane arranged in spaced relation with the base and defining a second liquid flow path extending through the actuatable flow media, and an elastically deformable element arranged in each base cavity extending between the base and flexible membrane for actuation in the claimed manner. 
Lang (US 6,919,039) was considered relevant to the claimed invention.  In Fig. 21, items 307 and 309 may be collectively considered a base, with item 315 being considered a cavity in the base.  The perimeter of item 315 would be an aperture and would define a flow path.  Items 313 and 317 could be considered elastically deformable elements arranged in the base cavities, and the Lang impermeable membrane (301) is a flexible membrane at a spaced relation with the base. However, Lang ultimately fails to meet the claimed structure interpreted in light of the instant specification because the flow path extending “through” the base is not met by Lang.  Lang provides a flow path extending along the base, and not “through” the base.
Miller (US 20110169190) was also carefully considered.  Miller provides an actuatable flow media with an aperture (516 meets 512) and an elastically deformable element (562A, 562B) which actuates to open the flow path (570).  There is no identifiable base or base cavities or flexible membrane defining a second liquid flow path extending through the actuatable flow media.  The elastically deformable elements are not arranged in a base cavity.
Rotter (US 8,936,695), which appears to be assigned to the instant Applicant, provides elastically deformable elements (54b), but which are not part of an actuatable flow media having a first liquid flow path extending through the base.
Walsh (US 6,586,054) provides an apparatus for distributing resin and controlling impregnation of fibrous articles.  Fig. 1a appeared most relevant to the instant application.
Epel (US 4,873,044) provides a deflatable member positioned in a cavity of the mold in order to provide a channel to route resin to a desired location.  There is no liquid flow path extending through the base.
Other references showing the state of the art include Smith (US 2,913,036), Danner (US 4,287,015), Seemann (US 4,902,215), Alanko (US 5,665,301), and Mack (US 7,060,156) demonstrate the state of the art at the time of filing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742